Name: 80/397/EEC: Commission Decision of 20 March 1980 approving a programme under Regulation (EEC) No 355/77 for meat processing and the manufacture of meat products in France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-15

 Avis juridique important|31980D039780/397/EEC: Commission Decision of 20 March 1980 approving a programme under Regulation (EEC) No 355/77 for meat processing and the manufacture of meat products in France (Only the French text is authentic) Official Journal L 097 , 15/04/1980 P. 0046 - 0046****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 20 MARCH 1980 APPROVING A PROGRAMME UNDER REGULATION ( EEC ) NO 355/77 FOR MEAT PROCESSING AND THE MANUFACTURE OF MEAT PRODUCTS IN FRANCE ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/397/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 24 JANUARY 1979 THE FRENCH GOVERNMENT FORWARDED THE PROGRAMME FOR MEAT PROCESSING AND THE MANUFACTURE OF MEAT PRODUCTS AND SUPPLIED ADDITIONAL DETAILS ON 13 NOVEMBER 1979 ; WHEREAS THE SAID PROGRAMME RELATES TO THE REORGANIZATION , MODERNIZATION , RATIONALIZATION AND EXPANSION OF FACILITIES FOR THE PRIMARY AND SECONDARY PROCESSING OF MEAT ( SLAUGHTERING AND CUTTING ) FROM CATTLE , PIGS , SHEEP AND GOATS AND FACILITIES FOR THE TERTIARY PROCESSING OF BEEF AND VEAL , PIGMEAT AND POULTRYMEAT WITH THE AIM OF IMPROVING THE PROFITABILITY OF THOSE FACILITIES AND INCREASING THE INCOMES OF STOCK FARMERS ; WHEREAS THE PROGRAMME THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS TO COMPLY WITH ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN THE SECTOR IN QUESTION ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR MEAT PROCESSING AND MANUFACTURE OF MEAT PRODUCTS NOTIFIED BY THE FRENCH GOVERNMENT ON 24 JANUARY 1979 PURSUANT TO REGULATION ( EEC ) NO 355/77 AND SUPPLEMENTED ON 13 NOVEMBER 1979 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 20 MARCH 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT